DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.
 

Introductory Remarks
	In response to communications filed on 11 January 2021, claims 24, 31, and 38 are amended per Applicant's request. Claims 1-23, 25-29, 32-36, and 39-43 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 24, 30-31, 37-38, and 44 are presently pending in the application, of which claims 24, 31, and 38 are presented in independent form.

The previously raised 112(b), indefiniteness, rejection of the pending claims is withdrawn. However, a new ground(s) of rejection has been issued in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 11 January 2021 with respect to the rejection of the claims under 35 U.S.C. 112(b), indefiniteness, have been fully considered but are moot because the arguments do not apply to the new grounds of rejection being raised.
Applicant’s arguments filed 11 January 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 30-31, 37-38, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 24, 31, and 38 recite various instances of “action[s]” and “function”.
For example, claim 24 recites “converting the action indicator to an action corresponding to the action indicator and the text [1]; … performing by the application engine a defined function based on the action indicator received as part of the input [2]; … the support objects comprise characteristics including…one or more defined actions [3]; … responsive to the selection of one of the support objects, navigating to a profile page for the selected support object; modifying the user interface to include user interface components indicating the action to take corresponding to the action indicator and the text [4]; enabling selection of one or more actions available for the selected support object [5] including subscribing to the selected support object” (bracketed numbers added by Examiner).
It cannot be ascertained whether the “defined function” performed by the application engine [2] is the same as the “action corresponding to the action indicator and text” [1], as both the “defined function” [2] and the “action” [1] correspond to the same thing (i.e., action indicator and text).
It cannot be ascertained whether the “defined function” of submitting an IT ticket is performed before, in parallel to, or in lieu of the rest of the steps of searching the full text database of support objects (i.e., the order in which the steps occur cannot be clearly ascertained from the current claim language).
It cannot be ascertained whether the action indicator converted to an action corresponding to the action indicator and the text [1] is the same as the user interface components indicating the action to take corresponding to the action indicator and text [4] (in the context of the rest of the limitations).
It cannot be ascertained whether the “one or more defined actions” of the support objects [3] corresponds to the “action corresponding to the action indicator and text” [1], or the user interface components indicating the action to take corresponding to the action indicator and text [4].
It cannot be ascertained whether the action to take corresponding to the action indicator and text of either [1] and/or [4] is the same as the “one or more actions available for the selected support object” [5].
It cannot be ascertained whether the “one or more defined actions” of the support objects [3] corresponds to the “one or more actions available for the selected support object” [5].
For purposes of examination, the [1] and [4] have been treated as referring to the same set of actions, and separate from [2], [3], and [5]. Each of [2], [3], and [5] have been treated as distinct embodiments or elements, separate from the rest.
Dependent claims 30, 37, and 44 are rejected for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (“Davis”) (US 2010/0077008 A1), in view of Gillen et al. (“Gillen”) (US 2015/0348173 A1), in further view of Reiner et al. (“Reiner”) (US 9,503,412 B1).
Regarding claim 24: Davis teaches A computer-implemented method for processing formless information technology (IT) support and service requests including executing instructions stored on a non-transitory computer-readable storage medium (Davis, [0024] and [0055], where the disclosed solution network system provides potential solutions to an issue (i.e., “IT support”), including routing cases to network solution specialists (i.e., “service requests”). See Davis, [0022] and [0089], where the disclosed system may be implemented as software modules stored in a computer-readable storage medium that includes nonvolatile memory), the method comprising:
	receiving input in a text input box of a user interface, wherein the input comprises text … (Davis, [0070] and [FIG. 7c], where a user may manually enter symptoms of their issues in the Problem Symptoms Window (item 720) (i.e., “text input box”), where the provided symptoms comprise natural language search words (i.e., “text”) used to perform a natural language search query);
	converting the [input] to an action corresponding to … the text (Davis, [0071] and [Fig. 7b], where the user is provided with a choice of support options, including “on-line, self-help solution resources”, “search user forum for solution to issue”, etc. (see item 736). These solution resources were derived from a plurality of solution resources retrieved from the solution network knowledge repository, where the displayed solution resources were based on analysis of the user and system information provided by the user);
	automatically adding user context from a user context database to the input; receiving by an application engine both the input and the user context (Davis, [0032-0033], where for any of the disclosed embodiments including the self-help/search option, the system receives issues from a user (i.e., “input”) along with user information, system information, and any diagnostics information running on the user’s system (i.e., “user context”). The submitted information is used by the knowledge management system to identify the user and their system. Once identified, additional user information, system information, and issue resolution history (i.e., “user context”) is retrieved (i.e., such as the user and system information repository (i.e., “user context database”) disclosed by Davis in [0080]), which is subsequently analyzed and used to determine potential solutions to the user’s issue);
	performing by the application engine a defined function based on … the input, the defined function comprising submitting a ticket related to an IT support request and communicating the input to one or more specified persons (Davis, [FIG. 7b] and [0072], where a user-selectable support options menu displays solution resources available to the user, where the user selects their preferred solution resource from the solution resources. The displayed preferred solution resources include sending the issue to a solution specialist via email, instant messaging, or telephone session (i.e., “communicating the input to one or more specified persons”). See also Davis, [0077-0078] and [FIG. 8a], where the Agent Portal window for the network solution specialist comprises the time the issue was received by the solution network, the user’s customer number and name, case number, case status, etc. (i.e., indicating that issues are submitted and regarded as “cases” (i.e., “tickets”) with assigned case numbers, to a network solution specialist (i.e., “one or more specified persons”)));
	communicating the input and the user context from the application engine to a search engine and a natural language processing (NLP) engine (Davis, [0027], where the system utilizes user-provided symptoms (i.e., “input”) to perform a natural language search query. The submitted information is used to retrieve additional user information, system information, etc. (i.e., “context”). Once retrieved, the additional user information, system information, etc., is analyzed by the search module and potential solutions to the user’s issues are determined);
	processing by the NLP engine the input by returning a structure of words of the input and a part of speech for each word of the input and communicating the structure of words and the part of speech for each word to the search engine (Davis suggests the use of an NLP engine by stating in [0027] that a natural language search query may be used to perform the search, i.e., implying that natural language processing occurs. One of ordinary skill in the art would have recognized that part-of-speech tagging is used in many natural language processing tasks1, as it is the single most important task in the machine parsing of natural language2. Similarly, the claimed “structure of words” also form a core part of most natural language processing systems. 3,4
Therefore, one of ordinary skill in the art would have been suggested to have explicitly included the structure of words and part of speech analysis as part of the natural language search query process disclosed by Davis, [0027], with the motivation of (1) utilizing processes common in natural language systems in order to ascertain the user’s intent, and (2) augmenting information contained within words that indicate some of the structure inherent in language5, which allows the system to find results more relevant to a user’s query based on language that is natural to users, rather than requiring users to input queries in a very restrictive syntactical form in order to find relevant results);
	performing by the search engine a full text search of a database of support objects using the input, the structure of words, the part of speech for each word, and the user context (Davis, [0068] and [0071], where retrieved information (i.e., “user context”) and submitted information (i.e., “input”) are used to determine potential solutions for the received issue. The solution resources are retrieved from the solution network knowledge repository (i.e., “database of support objects”). Recall from Davis, [0027-0028], where the system utilizes user-provided symptoms (i.e., “input”) to perform a natural language search query (i.e., suggesting the claimed “structure of words” and “part of speech for each word”) to search within the solution network knowledge repository (i.e., “full text search of a database of support objects”)),
	communicating results of the full text search from the search engine to a prioritization engine, wherein the results comprise one or more support objects found during the full text search (Davis, [0070], where the user-inputted search words are used to search for potential solutions. The user and system information provided by the user are used to retrieve a plurality of solution resources from the solution network knowledge repository (i.e., “full text search”). See Davis, [0073], where a list of potential solutions are ranked based on their respective ratings);
	using statistics from previous searches and the user context, … ranking and ordering the results (Davis, [0073], where the Recommended Solutions window comprises a list of potential solutions, each of which has an originating source and an associated rating. The plurality for potential solutions are ranked based on the associated rating where a higher rating indicates a more successful solution. See Davis, [0065], where this rating was based on previous user feedback, i.e., feedback was requested from a user regarding effectiveness of a provided solution and the user’s satisfaction rating in having the issue resolved. The received feedback was used to score the issue resolution satisfaction, solution resource effectiveness, and knowledge resource usefulness. The solution network knowledge repository was then updated with the scores (i.e., “statistics”));
	communicating the ranked and ordered results … to the application engine; the application engine modifying the user interface to include the ranked and ordered results; displaying the ranked and ordered results, enabling selection of one of the support objects from the ranked and ordered results (Davis, [0073] and [FIG. 7c], where an Available Solutions window is displayed with a listing of potential solutions, where the plurality of potential solutions are ranked based on their associated rating (i.e., “ranked and ordered results”) with a higher rating indicating a more successful solution. The user selects a potential solution 756 by clicking on it (i.e., “enabling selection of one of the support objects”). Note that because the ranked and ordered results are displayed, this implies the claimed steps of the ranked and ordered results having been communicated to the system for output, and modifying the output/display of the user interface such that the results appear in a particular order);
	responsive to the selection of one of the support objects, navigating to a profile page for the selected support object (Davis, [0073-0074] and [FIG. 7d], where the user selects one of the potential solutions 756, resulting in details of the potential solution selected by the user being displayed in the Potential Solution window 740  (i.e., “navigating to a profile page for the selected support object”));
	modifying the user interface to include user interface components indicating the action to take corresponding to … and the text (Davis, [0071] and [Fig. 7b], where the user is provided with a choice of support options (i.e., “user interface components indicating the action to take”), including “on-line, self-help solution resources”, “search user forum for solution to issue”, etc. (see item 736). These solution resources were derived from a plurality of solution resources retrieved from the solution network knowledge repository, where the displayed solution resources were based on analysis of the user and system information provided by the user (i.e., “corresponding to…the text”)); and
	enabling selection of one or more actions available for the selected support object … (Davis, [FIG. 7d], where the user may perform a variety of actions including rating the solution (item 760), selecting “issue resolved” (item 736), or selecting the “next” button (item 730)).
	Although Davis does not appear to explicitly state the use of a prioritization engine as claimed, because Davis discloses that the results of the search are ranked and ordered according to a rating (i.e., the same function (ranking/prioritizing) and result (i.e., outputting ranked results to a display)), Davis is equivalent to the claimed invention and the claimed invention does not distinguish over the prior art.
	Davis does not appear to explicitly teach the action indicator, i.e., more particularly, that [the input comprises text] and an action indicator; [converting the] action indicator [to an action corresponding to] the action indicator [and the text]; [performing by the application engine a defined function based on] the action indicator received as part of [the input]; [modifying the user interface to include user interface components indicating the action to take corresponding to] the action indicator [and the text]; and that the database of support objects includes certain types of data, i.e., wherein: the database of one or more support objects comprises support objects that represent IT assets, the support objects comprise characteristics including a user-configurable status to communicate availability, an association with a location on a floor map, a subscription capability to enable users to subscribe to at least one of the support objects , and one or more defined actions, one or more support objects define one or more child support objects that are grouped with a parent support object including IT assets grouped together based on the location on the floor map, and a subset of the support objects comprises a timeline of events cataloging a history of each support object of the subset of support objects during a lifecycle of that support object from creation to decommission of that support object representing an IT asset; [and] [enabling selection of one or more actions available for the selected support object includes] subscribing to the selected support object.
	Gillen teaches [the input comprises text] and an action indicator; [converting the] action indicator [to an action corresponding to] the action indicator [and the text]; [and] [performing by the application engine a defined function based on] the action indicator received as part of [the input] (Gillen, [0067], where the system analyzes a message (i.e., “wherein the input comprises text”) and determines that one or more action identifiers are present in the message (i.e., “wherein the input comprises…action indicators”). See Gillen, [0071], where the system can initiate/trigger the action associated with the action identifier present in the message. See, e.g., Gillen, [0057] and [0060], where the action indicator “#PayShip” is associated with an action; that action corresponds to an automatic trigger/initiation of payment for and shipment of an item indicated in the message (i.e., “performing…a defined function based on the action indicator received as part of the input”)); [and]
	[modifying the user interface to include user interface components indicating the action to take corresponding to] the action indicator [and the text] (Gillen, [0067] and [0071], where the system determines a message contains one or more action identifiers, which can trigger an action associated with the action identifier present in the message. See Davis, [0071] and [FIG. 7b], where the system modifies the user interface to include user interface components (e.g., radio buttons) corresponding to actions that a user can take).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Davis and Gillen (hereinafter “Davis as modified”) by expanding Davis’ input to include action indicator characters disclosed by Gillen with predictably equivalent operating characteristics, which is that an action is automatically triggered in response to a detected input. One of ordinary skill in the art would have found it obvious to have modified Davis’ disclosure to include special characters indicating an action (i.e., Gillen’s action indicators) with the motivation of automatically triggering/initiating one or more actions to be carried out by the system using short identifiers (see Gillen, [0054]), which streamlines the process by automatically coordinating/initiating multiple actions among different users/systems/parties without requiring a user to manually perform these steps.
	Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Gillen’s disclosure to include Davis’ modification of the user interface components (i.e., by expanding Gillen’s disclosure of automated actions/triggers to include a change to the user interface) with the motivation of soliciting user feedback in situations where more than one relevant option is available, thereby allowing users to select a preferred method of handling a process (see, e.g., Davis, [0072] and [FIG. 7b], where users may select their preferred solution resource such as “on-line, self-help”, as opposed to, e.g., emailing a specialist, instant messaging with a specialist, etc.).
	Davis as modified does not appear to explicitly teach wherein: the database of one or more support objects comprises support objects that represent IT assets, the support objects comprise characteristics including a user-configurable status to communicate availability, an association with a location on a floor map, a subscription capability to enable users to subscribe to at least one of the support objects , and one or more defined actions, one or more support objects define one or more child support objects that are grouped with a parent support object including IT assets grouped together based on the location on the floor map, and a subset of the support objects comprises a timeline of events cataloging a history of each support object of the subset of support objects during a lifecycle of that support object from creation to decommission of that support object representing an IT asset; [and] [enabling selection of one or more actions available for the selected support object includes] subscribing to the selected support object.
	Reiner teaches wherein: the database of one or more support objects comprises support objects that represent IT assets (Reiner, [11:54-67], where a relational database may be used to store all IT objects in an IT environment in a persistent manner), the support objects comprise characteristics including a user-configurable status to communicate availability (Reiner, [13:42-45], where each IT object has a “status”, such as a message indicating something special about the IT object, e.g., “Going offline for regular maintenance soon”), an association with a location on a floor map (Reiner, [11:54-67], where each IT object has a set of attributes including the location of the object. See Reiner, [11:25-28], where examples of locations include sites, rooms, floors, cubicles, buildings, racks, and datacenters), a subscription capability to enable users to subscribe to at least one of the support objects (Reiner, [17:50-60], where any IT object can be “followed”, resulting in the user receiving notifications when any activity occurs in the IT object’s activity stream), and one or more defined actions (Reiner, [23:14-19], where any time a user has an issue with an IT object, the user can navigate to the impact factors of the IT object provided by the owner of that IT object (e.g., listing 5 articles important to the IT object), and review what is listed under “knowledge” associated with that IT object), … and a subset of the support objects comprises a timeline of events cataloging a history of each support object of the subset of support objects during a lifecycle of that support object from creation to decommission of that support object representing an IT asset (Reiner, [13:23-41], where each IT object has an “activity stream” where topics, comments, and the like can be posted. See Reiner, [16:11-54], where the system-generated topics/posts/comments include relationship creation, setting attribute values, domain specific operations (including problems/incidents) (i.e., “timeline of events”)); [and]
[enabling selection of one or more actions available for the selected support object includes] subscribing to the selected support object (Reiner, [17:50-60], where any IT object can be “followed”, resulting in the user receiving notifications when any activity occurs in the IT object’s activity stream).
Although Reiner does not appear to explicitly teach [wherein the database of support objects includes] one or more support objects [that] define one or more child support objects that are grouped with a parent support object including IT assets grouped together based on the location on the floor map, Reiner discloses in [17:12-26] that locations may be treated as IT objects, which can be related to any other types of IT objects. Thus, IT objects can be related to locations. Reiner also discloses in [11:25-28] that location objects typically contain other objects (i.e., suggesting a type of hierarchy in which one object encompasses another, e.g., an IT object corresponding to a location (i.e., the claimed parent support object) containing one or more IT objects (i.e., the claimed child support objects including IT assets)), and further suggests in [11:45-49] that there are numerous ways to describe an IT environment which will depend on the goals of the organization owning and operating the system.
Thus, one of ordinary skill in the art would have been suggested by Reiner’s disclosure to have grouped the support objects based on location by organizing the support objects under the IT object corresponding to location (as disclosed by Reiner) with the motivation of implementing Reiner’s “location awareness features” (Reiner, [15:1-7]), i.e., knowing where IT objects are by making correlations concerning this information, which has the advantages of increased efficiency when assigning tasks to staff members.
More particularly, grouping support objects by location (1) optimizes task scheduling by exploiting the locations of IT staff when tasks are assigned, e.g., it makes little sense to assign a change requiring physical access to an object to someone who is not near the IT object; location information can thus be used to identify a user who is near the relevant location (Reiner, [17:11-26]); and (2) optimizes task scheduling by batching requests together, e.g., if a change request exists for object X and object Y, and these objects both exist in data center Z, the system can identify administrator(s) at data center Z to perform the change (Reiner, [15:1-7]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Davis as modified and Reiner (hereinafter “Davis as modified”) with the motivation of utilizing social methodologies for communication, collaboration and management of IT objects to facilitate and improve such activities as change management, incident/problem management, helpdesk operations, and IT task automation (Reiner, [Technical Field]), in addition to providing IT staff with a better understanding of their IT environments (Reiner, [Background]) by providing an activity stream of the history of that particular IT object and various defined actions including access to collective knowledge (Reiner, [Background]).

	Regarding claim 31: Claim 31 recites substantially the same claim limitations as claim 24, and is rejected for the same reasons.

	Regarding claim 38: Claim 38 recites substantially the same claim limitations as claim 24, and is rejected for the same reasons.


Claims 30, 37, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (“Davis”) (US 2010/0077008 A1), in view of Gillen et al. (“Gillen”) (US 2015/0348173 A1), in further view of Reiner et al. (“Reiner”) (US 9,503,412 B1), in further view of Mehanna et al. (“Mehanna”) (US 2013/0138680 A1).
	Regarding claim 30: Davis as modified teaches The computer-implemented method of claim 24, but does not appear to explicitly teach further comprising: the search engine performing an autocomplete search of the database of support objects as each character of the text is received in the text input box; communicating results of the autocomplete search from the search engine to the prioritization engine, wherein the results comprise one or more support objects found during the autocomplete search; and combining the results of the autocomplete search with the results of the full text search. 
	Mehanna teaches the search engine performing an autocomplete search of the database of support objects as each character of the text is received in the text input box (Mehanna, [0058-0060], where a client stream may be modified based on updates to the character stream. As characters are received in the character stream, different sets of results may be generated for display by the client. See, e.g., Mehanna, [0046], where the system analyzes the character stream and redirects queries to one or more databases based on some text giving some indication of the type of object. See, e.g., Mehanna, [0049], where as the user types in “Nashvill”, the host anticipates this word will be completed to “Nashville, Tenn.” and subsequently identifies web pages featuring Nashville, Tenn. (i.e., “autocomplete search”));
	communicating results of the autocomplete search from the search engine to the prioritization engine, wherein the results comprise one or more support objects found during the autocomplete search (Mehanna, [0049-0050], where analyzing the character stream may include ranking the relative relevancy of results, e.g., continuing from the previous example, widely visited Nashville web sites may be scored as more relevant to a non-Nashville resident than a web site including a Nashville resident’s personal blog. The results may be generated in such a manner that more relevant results are returned before the less relevant results); and
	combining the results of the autocomplete search with the results of the full text search (Mehanna, [0049], where the user types in a character stream “Nashvill”, in which the host anticipates “Nashvill” will eventually be completed to “Nashville, Tenn.” and identify web pages that feature Nashville, Tenn. (i.e., “autocomplete search”). The host may also identify additional results related to country music, even if the results are not related to Nashville, Tenn. (i.e., “full text search”)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Davis as modified and Mehanna with the motivation of allowing users to more quickly access documents and webpages the users are attempting to retrieve (i.e., by performing an autocomplete search)6, since typically, a query is not sent to a query processor until the query is completed, resulting in time passing while the user is building a full search query7.

	Regarding claim 37: Claim 37 recites substantially the same claim limitations as claim 30, and is rejected for the same reasons.

	Regarding claim 44: Claim 44 recites substantially the same claim limitations as claim 24, and is rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form.
Bellegarda (US Patent Publication No. 2012/0053946 A1) is cited to show that part-of-speech is used in many natural language processing tasks, as parts-of-speech tags augment information contained within words by explicitly indicating some of the structures inherent in language (Bellegarda, [0002-0003]).
Bond et al. (US Patent Publication No. 2003/0233225 A1) is cited to show that the single most important task in machine parsing of natural language is to be able to identify which part of speech a word is being used as (Bond et al., [0003]) (i.e., thus explaining Bellegarda’s observation that part-of-speech is used in many natural language processing tasks).
Cipallone et al. (US Patent Publication No. 2006/0200338 A1) is cited to show that the lexical data, e.g., the claimed “structure of words” and “part of speech”, forms a core part of most natural language processing systems (Cipallone et al., [0002]). Thus, having a natural language processor to return the parts of speech and structure of words, as what is presently being claimed, is common to natural language processing.
Richardson et al. (US Patent No. 6,108,620 A) is cited to show that a natural language parser typically outputs a parse tree representing the syntactic relationships between words in the input segment, and have traditionally been rule-based, i.e., storing knowledge about the syntactic structure of a language and applying these rules to the input text segment to obtain the resulting parse tree (Richardson et al., [Background of the Invention]). Thus, having a natural language processor return the structure of words, as what is presently being claimed, is common to natural language processing.

The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
28 May 2021




    
        
            
    

    
        1 Bellegarda. US Patent Publication No. 2012/0053946 A1 at [0003] (“part-of-speech (POS) tagging is the process of marking up the words in a text (corpus) as corresponding to a particular part of speech, based on both its definition, as well as its context—i.e., relationship with adjacent and related words in a phrase, sentence, or paragraph. It is a necessary pre-processing step for many natural language (NLP) tasks”).
        2 Bond et al. US Patent Publication No. 2003/0233225 A1 at [0003] (“The single most important task in the machine parsing of natural language is to be able to identify which part of speech a word is being used as”).
        3 Cipallone et al. US Patent Publication No. 2006/0200338 A1 at [0002] (“Lexical data forms a core part of most natural language processing systems. Lexical data typically includes a list of word forms with links to knowledge about the linguistic properties of those word forms. Such properties may include, for example, part-of-speech, morphology, …, grammar…”).
        4 Richardson et al. US Patent No. 6,108,620 A at [Background of the Invention] (“A natural language parser…takes a segment, usually a sentence, of natural language…text as input and produces an output for that segment a data structure, usually referred to as a parse tree. This parse tree typically represents the syntactic relationships between the words in the input segment. Natural language parsers have traditionally been ‘rule-based’. Such rule-based parsers store knowledge about the syntactic structure of a language in the form of syntax rules, and apply these rules to the input text segment to obtain the resulting parse tree”).
        5 Bellegarda at [0002] (“As [parts-of-speech] tags augment the information contained within words by explicitly indicating some of the structures inherent in language, their accuracy is often critical to downstream NLP applications”).
        6 Gutt et al. US Patent Publication No. 2010/0082604 A1 at [0003].
        7 Kamvar et al. US Patent Publication No. 2005/0283468 A1 at [0004].